DETAILED ACTION
	This is in response to the amendment filed on January 20th 2021.

Response to Arguments
Applicant's arguments filed 1/20/21 have been fully considered but they are not persuasive.  On pg. 5-6, applicant discusses the claimed “host computer”.  Examiner acknowledges the difference between the “host computer” and “client computer” however the fact remains the claim is silent regarding whether the “host computer” is participating in the conference.  The claim simply requires the two computers to be “in communication” and therefore it seems irrelevant to the rejection whether or not the host computer is actively participating in the conference or not.  Under the broadest reasonable interpretation, the host computer could or could not be participating, given the claim’s lack of mention.
On pg. 6-7, applicant discusses the “configured to” language.  Applicant points out that USPTO guidance states that “configured to” means the structure can perform the function (pg. 7 of argument, emphasis added).  Can is an optional term, it doesn’t require something to be done.  Applicant’s statement is similar to the position the office action took by stating that configured to means the device “is not required to perform that function, it only needs to be capable of doing so”.  Therefore, it seems that examiner and applicant are interpreting the limitation the same way, which is in accordance with USPTO procedure.  Despite this, applicant’s arguments in general insist that the claim requires the functions to actually be performed which is contrary to the meaning of “can”.

On pg. 7-9, applicant describes the invention.  Applicant makes at least three assertions regarding the 103 rejection (pg. 9-10).  These will be addressed in order:
configured to” transcode (emphasis added).  As discussed above, when a device is “configured to” perform a function it is not required to perform that function, it only needs to be capable of doing so (e.g. designed/programmed to perform to recited limitation).  As acknowledged by applicant, Weber clearly teaches a client that is in communication with a media server (via a network interface) wherein transcoding is performed (Figs. 4-5).  Thus, the network interface of Weber’s client computer is “configured to” transcode because it is able to perform transcoding via communication with the media server / MCU.  So, even assuming applicant’s position – that transcoding in Weber is only performed by servers, this does not overcome the rejection because claim 1 does not explicitly require the client computer to perform transcoding.  If this is what applicant intends to claim it is suggested the claim recite the feature in a more positive way by removing “configured to” and adding an affirmative step of “transcoding the image by the client computer”.  Such an amendment would likely overcome the current rejection.

Regarding argument 1B, applicant argues the art does not teach the “VDNI” configured to perform the functions recited by the claim (pg. 12-15).  This is not persuasive.  Weber 

Regarding argument 1C, applicant asserts the references fail to teach a client computer that transmits the transcoded video stream (pg. 15-16).  This is not persuasive.  Weber does indeed disclose a server transmitting video streams as argued by applicant, but it also explicitly teaches clients uploading video to the server (paragraph 32).  Thus Weber explicitly discloses a client “configured to” transmit the transcoded video stream to a computer remote from the client as required by claim 1.

Applicant’s remarks (pg. 16-18) regarding the dependent claims rely on the arguments above.  Thus, they are not persuasive for the same reasons given above.

.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. US 2014/0267577 A1 in view of Tan et al. US 2014/0372614 A1.

Regarding claim 1, Weber discloses: a first client computer of a plurality of client computers in communication with a host computer (Figs. 2, 4), the first client computer including a web conferencing application (client/web application allows end point device to participate in video conference with other computers – paragraphs 6 and 55-57);
a virtual device network interface (abstract, Fig. 4, paragraph 31) configured to:
receive a composite image representing a worksurface image hosted by a host computer (Fig. 3, paragraphs 46, 63), the worksurface image including respective video streams from at least two of the plurality of client computers (Fig. 4, paragraphs 27, 31-32, 63);

transcode the composite image into a transcoded video stream that simulates a content source of the physical device (processing the data stream includes transcoding – paragraph 44 and Fig. 5); and
the web conferencing application being configured to transmit the transcoded video stream to a web conferencing computer remote from the first client computer for display thereon (participants upload media content to remote devices - paragraphs 32 and 55-57).

Although some aspects of Weber refer to a server as performing the above features, Weber also teaches pushing work to clients that have the resources to do video processing (paragraph 20).  Specifically, Weber teaches a distributed system (Fig. 2) and explicitly discloses that components of the system may be distributed across the nodes (paragraph 44).  Thus, Weber fully discloses the claimed client computer adapted to receive, transcode, and transmit composite video streams.

Weber does not explicitly disclose emulate a physical device but this is taught by Tan (abstract, paragraphs 10-11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weber with the emulation taught by Tan.  Tan teaches that by virtualizing (e.g. emulating physical device), costs and network load can be reduced (paragraphs 10 and 15).

Regarding claim 3, Weber discloses the composite image being a sequence of the worksurface images (paragraph 46).

Regarding claim 4, Weber discloses the composite image being received from a video source proxy at the host computer (Figs. 2-4).

Regarding claim 5, Weber discloses the composite image being received as an encoded video stream from the video source proxy according to a display host-to-client protocol (receive encoded stream - paragraphs 32, 44; receive stream using standard protocol – paragraph 46).

Regarding claims 7 and 16, although Weber teaches video conferencing, it does not explicitly disclose a video camera.  It does teach computers which are known to have cameras and video conferencing rooms, which are also known to have video and audio recording devices (Fig. 2).  Based on these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a video camera to Weber.  The use of a video camera to perform video conferencing is well-known in the art.  Thus, this is merely the incorporation of a well-known element, according to its established function in order to yield a predictable result.

Regarding claim 8, Weber discloses the simulated device being a display device (Fig. 2).



Regarding claim 10, it is a method claim that corresponds to the system of claim 1; thus it is rejected for similar reasons.

Regarding claim 11, Weber discloses re-encoding the shared worksurface image prior to transcoding (translate date before transcoding – paragraph 46).

Regarding claim 12, it is a method claim that substantially corresponds to claim 1, and also includes features from the previously presented dependent claims (e.g. claim 5); the corresponding features are rejected for similar reasons.  Weber also discloses exposing the video in a format that is appropriate to a device being emulated, transcoding the video into a device-encoded format that represents a valid device (virtual client – paragraph 31; and encode to appropriate format for device – paragraph 46), and selecting the network interface as an input source for the client computer (transmit to client using network interface – Figs. 2-4).

Regarding claim 13, Weber discloses the video source is the worksurface video image (Figs. 3-4, paragraphs 44 and 46).

Regarding claim 14, Weber discloses the video source is a sequence of worksurface images (by definition, a video is a sequence of images – paragraph 46).

Regarding claim 15, it corresponds to claim 8 and thus is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sievert et al. US 2015/0281710 A1 discloses a server instructing a client to transcode video (abstract, Fig. 3).
Wengrovitz et al. US 2012/0314018 A1 discloses emulating cameras in a video streaming system (abstract).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







(571) 270-1975